Citation Nr: 0705354	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  02-19 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to August 
1959.

The instant appeal arose from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, which denied a claim to reopen a 
claim for service connection for degenerative changes of the 
lumbar spine.


FINDINGS OF FACT

1.  An April 1985 RO decision denied the veteran's claim for 
service connection for degenerative changes of the lumbar 
spine.

2.  Additional evidence submitted since the April 1985 RO 
decision was not previously submitted, but the additional 
evidence is not related to an unestablished fact necessary to 
substantiate the claim, and therefore it does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The April 1985 RO decision which denied service connection 
for degenerative changes of the lumbar spine is final.  New 
and material evidence sufficient to reopen the veteran's 
claim has not been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to reopen his claim of entitlement 
to service connection for degenerative changes of the lumbar 
spine which was previously denied in an April 1985 rating 
decision.  In order to reopen the claim, new and material 
evidence must be submitted.  "New" evidence is that which 
has not been previously submitted, and "material" evidence 
is that which is related to an unestablished fact necessary 
to substantiate the claim.  If the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2006).  

In April 1985, the RO denied a claim for service connection 
for degenerative changes of the lumbar spine.  While the 
claims folder does not contain a copy of the letter notifying 
the veteran of this decision, there is a presumption of 
regularity that VA properly discharged his official 
notification duties by mailing a copy of a VA decision to the 
last known address of an appellant on the date that the 
decision was issued.  Baxter v. Principi, 17 Vet. App. 407 
(2004).  The veteran did not appeal this decision within one 
year of being notified, and it is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104 (2006).

The evidence of record at the time of the April 1985 decision 
included the veteran's contentions that he had injured his 
back in service when carrying a patient on a stretcher, a 
post-service private medical record dated in 1978 which 
reported that the veteran had pulled his back lifting a tarp 
on a truck, private treatment records dated in 1984 showing 
complaints of low back pain and an assessment of acute 
lumbosacral strain, and a 1984 VA examination report which 
diagnosed degenerative changes of the lumbar spine. 

The present claim for benefits was initiated in January 2002.  
Evidence which has been received since the time of the April 
1985 RO denial includes written statements prepared by the 
veteran and his representative and private treatment records 
dated from 2000 to 2002 showing complaints of back pain and 
assessments of lumbar strain and osteoarthritis.  

While the evidence which has been received since the time of 
the April 1985 RO denial is new in that it has not previously 
been submitted, it is not material.  This is so because the 
new evidence is not related to an unestablished fact 
necessary to substantiate the claim.  In this case, an 
unestablished fact necessary to substantiate the claim is a 
link between the current back problems, including 
degenerative changes of the lumbar spine, and the veteran's 
active service.  The new evidence does not relate to this 
unestablished fact:  there is nothing in the new evidence 
that pertains to a medical nexus between degenerative changes 
of the lumbar spine and service.  For this reason, the claim 
to reopen must be denied.

Duty to Assist and Duty to Notify

VA has a duty to notify and assist claimants.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements apply generally 
to all five elements of a service connection claim; namely, 
(1) veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction. 

In the present case, the Board of Veterans' Appeals (Board) 
finds that VA has satisfied its duty to notify by means of 
various communications sent to the veteran, including letters 
dated in February 2002, September 2003, August 2004, and June 
2006.  The letters informed the veteran that new and material 
evidence was required in order to reopen his claim for 
service connection for degenerative changes of the lumbar 
spine and, more specifically, that he needed to submit 
evidence that showed a relationship between degenerative 
changes of the lumbar spine and service.  See, e.g., Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  He was notified of his and 
VA's respective duties for obtaining the evidence, and he was 
asked to send any pertinent evidence in his possession.  The 
2006 letter also contained specific notice with respect to 
how a rating and/or effective date would be assigned if 
service connection was established.  Under the circumstances, 
the Board finds that the purpose of the notice requirement 
has been satisfied.

As for the timing of the notice, the Board notes that some of 
the required notice was not provided to the veteran until 
after his claim was initially adjudicated. However, any 
defect with respect to the timing has since been corrected.  
As noted above, the veteran has been provided with notice 
that is in compliance with the content requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  He has been 
afforded ample opportunity to respond to the notice(s), to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of his appeal.  In addition, 
his claim has since been re-adjudicated by the RO in 
subsequent SSOC's.  See, e.g., Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  No further corrective action is 
necessary.

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  This duty to assist contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  Private treatment records are included 
in the claims folder as are statements from the veteran and 
his representative.

The National Personnel Records Center (NPRC) has certified 
that the veteran has fire-related service and that physical 
examinations, like the veteran's entrance and separation 
physicals, cannot be reconstructed.  In other words, the 
veteran's service medical records were apparently destroyed 
in a warehouse fire in the 1970s.  Where there is evidence of 
fire-related service, as here, the Board recognizes that 
there is a heightened duty to assist, including searching for 
alternate source documentation.  The case was remanded in 
2004 in further attempt to develop alternate service medical 
records.  

Attempts to develop alternate records were challenged by the 
fact that the veteran was unable to pinpoint when his back 
injury occurred in service within the three-month period 
required to make a search of morning reports.  A three month 
search between October and December 1955 was performed, as 
that was a time period during which the veteran indicated 
that he may have been injured.  However, while morning 
reports show that he took some "ord leave" during this 
period, there was no mention of sick leave or back injury in 
those records.  Since the veteran reported that he received 
treatment for his back in service at Barksdale Air Force Base 
Hospital, those records were searched for the years 1955 and 
1956.  However, no records were located.  The NPRC also 
certified that there were no surgeon general records 
pertaining to the veteran.  Given the numerous development 
attempts made by the RO and the numerous responses from the 
NPRC, it appears that further attempts to develop missing 
service records would be futile as all sources have been 
exhausted.  The veteran has testified that he is not aware of 
how to contact any individuals who served with him at the 
time of the incident.

The veteran has not been afforded a VA examination in 
connection with the present appeal.  However, such 
development is ordinarily not in order unless new and 
material evidence has been received.  38 U.S.C.A. § 5102A(f) 
(West 2002).  Accordingly, the Board finds that the duty to 
assist and the duty to notify are satisfied.




ORDER

A claim to reopen a claim for service connection for 
degenerative changes of the lumbar spine is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


